DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Species II, claims 31-35, in the reply filed on 4/5/2022 is acknowledged. 
Applicant has cancelled claims 22-29 and 37-40.


Claims Status
Claims 1-20 were previously cancelled.
Claims 21 and 30-36 were elected.
Claims 22-29 and 37-40 have been cancelled.
Claims 41-52 have been newly added.
Claims 21, 30-36 and 41-52 are pending and rejected.


Information Disclosure Statement
The information disclosure statement filed 8/2/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 30-36 and 41-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (U.S. Pre-Grant Publication No. 2010/0070217), hereinafter “Shimada”.

Regarding claim 30, Shimada teaches a method comprising:
receiving, at first device, a power cord plug of a second device (Fig. 2; para [0055], OMD 12 accepts a standard plug for load); 
determining, by the first device, electricity usage data of the second device based at least partly on at least one of voltage or current (para [0052], a cost for energy consumption for each user and/or each load can be calculated and the usage and/or consumption of energy by multiple users and/or multiple loads can be better managed; para [0078], monitoring and managing utility usage; para [0057], current sensor); 
establishing, by the first device, a wireless connection with a wireless access point (WAP) (para [0060], Wireless communication module 342 can be any arbitrary wireless communicating component able to establish communications with a wireless communicating component); and 
sending, from the first device, the electricity usage data to one or more remote devices via the WAP, the electricity usage data indicating an item associated with the second device (para [0061], current and voltage waveforms from each OMD 12 are transmitted to the system controller).

Regarding claim 31, Shimada teaches the above method of claim 30.  Shimada also teaches wherein the electricity usage data comprises a voltage signal having a first section followed by a second section that is different than the first section (para [0072], sampled data streams from the upper and lower waveform sampler circuits).

Regarding claim 32, Shimada teaches the above method of claim 31.  Shimada also teaches further comprising determining that the electricity usage data indicates a remaining amount of the item (para [0074], timing signal from an internal clock circuitry on the device. The internal clock may contain a long shelf-life battery).

Regarding claim 33, Shimada teaches the above method of claim 30.  Shimada also teaches further comprising determining the voltage or the current via a shunt resistor or a hall effect sensor (para [0057], current sensor 326 could be any known or envisioned current sensor, including, for example, a resistive shunt, current transformer, Hall Effect sensor, or Rogowski coil.).

Regarding claim 34, Shimada teaches the above method of claim 30.  Shimada also teaches further comprising receiving, from a timing component, a timing signal associated with the electricity usage data (para [0074], two signals are interleaved by alternately sampling from each signal stream according to a timing signal from an internal clock circuitry on the device).

Regarding claim 35, Shimada teaches the above method of claim 30.  Shimada also teaches further comprising presenting a representation of the electricity usage data on a display (para [0067], display is coupled to micro-controller 340 or to a power metering IC (not shown) to provide immediate feedback to a user on the amount of power being used by an appliance).

Claims 21, 36 and 41-52 recite substantially similar subject matter to claims 30-35 and therefore are rejected on similar grounds as above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684